Title: 19th.
From: Adams, John Quincy
To: 


       At about 6 o’clock, the Captain of the Packet, and Mr. Salvius, a Sweedish Gentleman, who intends to go with us, called upon me, to go on board and put all our things in order, so as to be ready at an hours warning. We first went and took with us a Dutch Gentleman named Mölich who was to sail in the last Packet, but having been misinform’d by Monsr. le Couteulx, arrived here 6 hours too late, and has been waiting here ever since. We went all together on board, in the Captain’s barge. I placed all my linen, and whatever I supposed would be necessary for the voyage, in the draws, in my apartment: we dined on board at twelve o’clock, and immediately after dinner return’d on shore. I went with Mr. Mölich to the Chambre de Literature. This is a considerable Library supported by subscription. Every subscriber has a right to introduce, a friend, and a stranger being once introduced may go whenever he pleases. Remained there till 4 o’clock. Mr. Mölich then return’d to my lodgings with me. Was dress’d, and then went with him to the Comedy, where we saw le Sorcier, with les femmes vengées. The actors are very indifferent, though we were told that they play’d the second piece uncommonly well. Supped with Mr. Mölich at the Epée Royale. Returned home at about 11. o’clock. I called in the afternoon at Mr. Barclay’s house. He set off for Paris this morning at 7 o’clock.
      